Citation Nr: 0502255	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period prior to July 23, 1998.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq., 
Attorney at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from November 1965 to April 1971, 
from September 1976 to September 1978, and from October 1979 
to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  

In the June 1998 rating decision, the RO denied, inter alia, 
entitlement to TDIU.  The veteran timely appealed that 
decision.  In July 1998, the veteran submitted a claim for an 
increased rating for hyperthyroidism.  In a March 1999 
decision, the RO increased the rating for hyperthyroidism 
with associated disorders to 100 percent, effective from the 
date of receipt of the July 23, 1998, claim for an increase.  
The Board's May 2000 remand instructed the RO to adjudicate 
the implied claim of an earlier effective date for the 100 
percent award and then readjudicate the claim for TDIU for 
the period before July 23, 1998.  The RO's supplemental 
statement of the case found no basis for an earlier effective 
date and no basis for TDIU prior to July 23, 1998.  The cover 
letter to the supplemental statement of the case informed the 
veteran and his representative that he had 60 days from the 
date of the supplemental statement of the case in which to 
perfect an appeal of the new issue.  The RO did not receive a 
timely substantive appeal with respect to the earlier 
effective date issue.  See 38 C.F.R. § 20.302(c) (2004).  
Accordingly, the issue of an effective date earlier than July 
23, 1998 for the award of a 100 percent rating for 
hyperthyroidism and associated disorders is not currently 
before the Board.

The Board issued a decision in April 2001 in which it denied 
the claim for TDIU for the period before July 23, 1998.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an 
unopposed motion, in an October 2001 Order, the Court vacated 
the April 2001 Board decision and remanded the matter to the 
RO for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  By 
letter dated in April 2002, the Board advised the veteran and 
his representative that he had additional time in which to 
supplement the record.  The veteran's May 2002 response 
indicated that he had no additional evidence to submit.  

In August 2002, the Board issued another decision denying the 
claim for TDIU for the period before July 23, 1998.  The 
veteran also appealed that decision to the Court.  Pursuant 
to a Joint Motion, in an April 2003 Order, the Court vacated 
the August 2002 Board decision and again remanded the matter 
to the Board.  By letter dated in May 2003, the Board advised 
the veteran and his representative that he had additional 
time in which to supplement the record.  The response from 
the veteran and his representative dated in June 2003 
indicated that he had no additional evidence to submit.  
Pursuant to the Court's April 2003 Order, the Board again 
Remanded the case in July 2003 for the RO to furnish the 
veteran with notice concerning his claim that complied with 
the provisions of the VCAA.  The RO furnished that notice and 
the case is now before the Board for final appellate 
consideration.  


FINDING OF FACT

The veteran was precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities beginning January 18, 1998.  


CONCLUSION OF LAW

The veteran was individually unemployable by reason of 
service-connected disabilities, effective from January 18, 
1998.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his attorney have been provided with a copy 
of the appealed June 1998 rating decision, a July 1998 
statement of the case, and supplemental statements of the 
case dated in October 1998, March 1999, May 2000, and April 
2003, that discussed the pertinent evidence, and the laws and 
regulations related to claim for TDIU.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in January 2004 and September 2004 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit "any" additional information to the RO.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  The veteran was told that he needed 
evidence showing that he was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  He was advised of the evidence that 
was already of record and, specifically, what evidence was 
still needed.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion or examination if it were necessary.  He was 
informed to provide information so that VA could obtain 
relevant treatment records.  In this regard, he was told to 
complete sign and return the enclosed VA Form 21-4142, 
Authorization for Release of Information, for any private 
health care provider he wished VA to obtain records.  The 
veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letters dated in January 2004 and 
September 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claim that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
and September 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claim.  He responded in May 2004 that he did not have 
anything else to submit.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January and September 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the veteran's claim for a TDIU was 
received on February 9, 1998.  A TDIU is in the nature of an 
increased rating.  The pertinent law and regulations state 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  

Therefore, in evaluating the veteran's claim for a TDIU, the 
Board must determine whether he was unemployable due to 
service-connected disability prior to July 23, 1998, and up 
to one year prior to the date of receipt of his claim.  

As noted above, the veteran's claim was received on February 
9, 1998.  At that time, service connection had been 
established for a thyroid disorder, rated 30 percent 
disabling; arthritis of the lumbar spine, rated 40 percent 
disabling; tinnitus, rated 10 percent disabling; and 
bilateral hearing loss, rated zero percent disabling.  Prior 
to December 1997, the lumbar spine disability had been 
evaluated 10 percent disabling.  Effective July 23, 1998, the 
rating for the veteran's thyroid disability and associated 
conditions was increased to 100 percent disabling on a 
schedular basis.  VA's General Counsel has held that a claim 
for TDIU based on a particular disability may not be 
considered when a schedular 100 percent rating is already in 
effect for another disability, and no additional monetary 
benefit would be available to a veteran having one service-
connected disability rated 100 percent under the rating 
schedule and another, separate disability rating totally 
disabling under 38 C.F.R. § 4.16(a), pertaining to TDIU.  
VAOPGCPREC 6-99.  Therefore, inasmuch as a schedular 100 
percent rating has been assigned for the veteran's thyroid 
disability, effective from July 23, 1998, the issue before 
the Board is entitlement to a TDIU prior to that date.  

VA clinic records developed during 1996 indicate that the 
veteran's hypertension was under fairly good control on 
medication; blood pressure readings were generally between 
115/72 and 124/90, with one reading of 145/96.  His thyroid 
disorder was apparently under good control with medication; 
no pertinent complaints or abnormal clinical findings were 
recorded.  The veteran's main complaint related to chronic 
low back pain.  He also reported low back spasms at times, 
although no examiner during that period noted any muscle 
spasm.  An examiner in December 1996 referred him for a 
"back supporting belt," which the veteran indicated seemed 
to help.  A CT scan of the lumbar spine in December 1996 was 
reportedly essentially normal, except for minimal annular 
bulge at L3-4 and L4-5.  

The veteran was seen in November 1996 complaining of high 
frequency hearing loss and tinnitus.  He indicated that the 
hearing loss had been gradually progressing.  Audiometric 
evaluation revealed normal hearing in the lower frequencies 
and moderately severe hearing loss at the higher frequencies.  
It was noted that the veteran had hearing aids for both ears, 
but that he didn't use them consistently during the day 
because he was periodically around noise in his duties as a 
mechanic.  The examiner recommended continued use of the 
hearing aids, as well as hearing protection, when indicated.  

A VA compensation examination was conducted in January 1997.  
The examiner stated that the veteran's thyroid disorder 
appeared to be in remission.  He reported that he wasn't able 
to do much bending and could not climb more than one flight 
of stairs without his back hurting.  Further, walking more 
than 20 minutes and sitting or standing for more than 10-15 
minutes would also cause back pain.  The veteran reported 
that he could lift 20 pounds, but could not carry a 
carburetor 10 feet.  No abnormal clinical findings were noted 
on examination, however.  

In July 1997, it was noted that the veteran was working as a 
mechanic and was trying to stay active.  He reported that the 
back brace was working well, but that he still had steady 
pain from his back radiating down both legs into his feet.  
His blood pressure at that time was recorded as 116/83.  No 
complaints or abnormal clinical findings relative to the 
thyroid disability or hearing loss were noted.  

A January 1998 clinic record indicates that the veteran was 
working as an auto mechanic.  He was apparently evaluated by 
neurosurgery from January to April 1998.  Electromyography 
reportedly showed questionable abnormality.  No surgical 
intervention was recommended.  

Another VA compensation examination was conducted in February 
1998.  The veteran reported that his symptoms had not changed 
since the January 1997 examination.  He continued to have 
dull lower back pain that generally didn't radiate unless he 
did any type of physical activity, whereupon the pain would 
radiate through his buttocks to the posterior thighs.  He 
rated his pain at 4-6/10.  The veteran also stated that, if 
he did any type of activity, he would have "severe 
tiredness" in the back of his legs.  Although the 
examination was limited to the veteran's back, his blood 
pressure was noted to be 132/92.  Range of motion of the 
lumbar spine was reportedly normal, with painful recovery of 
forward flexion.  The examiner's diagnosis was of arthritis 
of the lumbosacral spine, with mild disc bulges and central 
protrusion at L5-S1.  

Additional VA compensation examinations were conducted in 
September 1998.  On audiometric evaluation, the veteran 
complained of decreased hearing bilaterally and tinnitus.  He 
stated that he had difficulty hearing in most situations.  
The examiner diagnosed mild to moderate sensorineural hearing 
loss bilaterally with excellent word recognition.  New 
amplification bilaterally was recommended.  Another examiner 
evaluated the veteran's thyroid disorder.  He noted that, 
although the veteran previously had hyperthyroidism that was 
treated by radioactive iodine ablation, he now had 
hypothyroidism and was taking thyroid replacement medication.  
The veteran indicated that nothing had changed since his last 
examination and reported no complaints relative to his 
thyroid, except that he would easily get over-heated when the 
temperature was hot.  He stated that he would check his blood 
pressure periodically at home and it was always in the range 
of 140/95.  On examination, his highest recorded blood 
pressure was 128/88.  No pertinent abnormal clinical findings 
were noted.  The examiner's diagnoses included history of 
hypothyroidism and history of hypertension, currently very 
well controlled.  The examiner stated that he had been 
requested to comment on the veteran's current level of 
disability; he reported that, at that time, there was no 
level of disability.  

During a routine follow-up clinic visit in October 1998, the 
veteran indicated that his back pain had shown some 
improvement on his current medication regimen, although he 
still had pain.  He stated that he couldn't walk too far or 
sit or stand too long.  The examiner indicated that the 
examination was unchanged.  At the time of a clinic 
appointment in December 1998, the examiner noted that the 
veteran was taking a low dose of thyroid medication, for 
unknown reasons, and he increased the dose at that time.  No 
clinical findings were noted, other than a blood pressure of 
144/94.  

The veteran also underwent an outpatient psychiatric 
assessment in December 1998.  He indicated that he had last 
worked in 1986-when he got out of service-because of his 
back and that his symptoms were getting worse.  The 
examiner's tentative diagnoses included rule out depressive 
disorder, not otherwise specified.  

An evaluation of the veteran's service-connected disabilities 
was undertaken in February 1999.  It was noted that control 
of his thyroid disability had fluctuated since 1989.  
Laboratory studies indicated that the disability had been 
under-treated with medication since September 1998, 
manifested by the veteran's symptoms of his legs being cold, 
dry throat, depressed mood, emotional lability, insomnia, and 
shortness of breath with running.  He also reported having 
heartburn and stomach cramps with water ingestion.  He denied 
any recent changes in weight, hoarseness, or problems with 
constipation, however.  The veteran's blood pressure had been 
manifest occasionally since December 1996 by mild diastolic 
hypertension.  At the time of the February 1999 examination 
his blood pressure was 128/88.  EKG in September 1997 had 
reportedly shown no evidence of myocardial infarction or 
chamber enlargement.  The veteran reported having constant 
low back pain, with radiation posteriorly into both legs down 
to his heels.  He described the pain as 3/10 in severity in 
the morning, increasing to 9/10 by 5pm daily, made worse by 
walking more than 30 feet, sitting longer than 10 minutes, or 
standing longer than 20 minutes.  The pain was relieved by 
lying down and partially relieved by use of a back brace.  
The examiner's diagnoses included diffuse toxic goiter, 
status post-radioactive iodine therapy, now hypothyroid; 
hypertension secondary to thyroid disease; lumbar 
degenerative disc disease and degenerative joint disease; and 
depression, insomnia, and fatigability related to the thyroid 
disorder.  A VA psychiatrist assigned a diagnosis of mood 
disorder secondary to general medical condition 
(hyperthyroidism and hypothyroidism).  

Prior to July 23, 1998, but subsequent to December 1997, the 
veteran was in receipt of a 40 percent rating for his lumbar 
spine disability, a 30 percent rating for his thyroid 
disability, and a 10 percent rating for tinnitus, resulting 
in a combined rating of 60 percent.  Thus, the percentage 
criteria for a TDIU as set forth at 38 C.F.R. § 4.16(a) were 
not met.  Prior to December 1997, the veteran's lumbar spine 
disability was rated 10 percent disabling, resulting in a 40 
percent combined rating; the percentage criteria were 
likewise not met prior to December 1997.  

Nevertheless, the Board must determine whether, considering 
the veteran's service-connected disabilities, employment 
history, educational and vocation attainment, and other 
factors, a TDIU was warranted on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b).  

The record shows that the veteran has variously reported 
having completed ninth, tenth, or twelfth grade.  Regardless, 
it is clear that he has no more than a high school education 
and that he had learning difficulties while in high school.  
He has reported receiving no additional training, although 
the record does indicate that he achieved a certain level of 
certification as an auto mechanic.  

The veteran has stated on several occasions that he has not 
worked since his separation from service in 1986.  The VA 
medical records, however, indicate that, in November 1996 and 
July 1997, he was then working as an auto mechanic, although 
the records do not reflect whether he was working full-time.  
Nevertheless, even if he were unemployed at that time, an 
unemployed status does not by itself establish that the 
person is unemployable due to service-connected disability.  
none of the treatment records dated after July 1997 indicate 
that he was then working.  

On his claim for a TDIU, the veteran stated that it was his 
back, hearing, and PTSD that prevented him from securing or 
following a substantially gainful occupation.  Service 
connection for PTSD has not been established.  Although the 
November 1996 clinic record notes the veteran's complaint of 
hearing loss, it indicates that he did not wear his hearing 
aids while he was working, because he was periodically 
exposed to noise.  Neither that report nor any other report 
or evidence reflects that the veteran's hearing loss 
presented any significant impairment to his ability to work.  

Further, although the veteran was being treated for 
hypothyroidism subsequent to his treatment for 
hyperthyroidism, the medical records developed in 1996 and 
1997 do not reflect any symptomatology or abnormal clinical 
findings due to that disability.  Later medical reports 
indicate that, according to laboratory studies at the time, 
his thyroid was frequently being under- or over-replaced, 
requiring periodic varying of the dosages of the medication.  
Nevertheless, the medical evidence does not show that the 
disability presented any significant manifestations or any 
significant impairment in his ability to work prior to July 
23, 1998.  

Neither is there any corroborative evidence that any of the 
veteran's disabilities necessitated excessive time off from 
work or concessions by his employer.  

The outpatient records do indicate, however, that the 
veteran's lumbar spine disability was more troublesome to him 
than his other disabilities.  During routine follow-up visits 
he complained of chronic low back pain, sometimes radiating 
into his legs.  The records show that his reported pain was 
gradually increasing in severity during the period in 
question.  In January 1998, the veteran was referred for an 
extensive work-up for his back symptoms, including x-rays and 
a CT scan, electromyography, and a lumbar myelogram.  
Although the various tests revealed only mild abnormalities 
in the form of slightly bulging discs and some facet disease, 
his symptoms were clearly more troublesome to him at that 
time than they had been previously.  

The veteran's limited education and learning ability and 
limited training have obviously restricted his possible 
career choices to manual-type labor.  The record shows that 
his only post-service job has been as an auto mechanic.  The 
medical evidence indicates that his lumbar spine disability 
caused him increasingly significant pain, particularly while 
bending, lifting, standing, and walking-all activities 
necessary for the only type of work for which he was 
qualified.  

Because the record indicates that the veteran was working as 
an auto mechanic at least through July 1997 and because it 
does not indicate that his service-connected disabilities 
restricted his work to less than substantially gainful 
employment, the Board cannot find that his service-connected 
disabilities and other relevant factors combined to warrant 
referral for assignment of a TDIU on an extraschedular basis 
prior to July 1997.  

However, to the extent that VA treatment records dated 
January 18, 1998, at which time he began an extensive work-up 
for his low back symptoms, reflect a definite increase in the 
symptomatology resulting from his service-connected arthritis 
of the lumbar spine, the Board finds that the veteran met the 
criteria for a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b) at that time.  

As noted above, the veteran's claim for a TDIU was received 
February 9, 1998.  The regulations permit assignment of an 
increased rating prior to the date of receipt of the claim 
for increase if entitlement to that increase is shown up to, 
but not more than, one year prior to that date.  

Therefore, the Board concludes that January 18, 1998, is the 
proper effective date for assignment of a TDIU.  Because a 
TDIU is currently assigned, effective from July 23, 1998, the 
veteran's appeal is allowed to this extent.  


ORDER

A TDIU is assigned, effective from January 18, 1998, subject 
to the law and regulations governing the award of monetary 
benefits.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


